DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 5 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hayashi et al. (U.S. Patent Pub. No. 2003/0162463, from hereinafter “Hayashi”).
Regarding Claim 1, Hayashi in Fig. 6 teaches a method of manufacturing an electronic device, comprising: providing a carrier substrate (11) with a plurality of light-emitting units (12) disposed thereon, the plurality of light-emitting units being spaced with a first pitch (P1) in a first direction and a second pitch (P2) in a second direction perpendicular to the first direction (Fig. 6B); providing a driving substrate (15); and transferring at least a portion of the plurality of light-emitting units to the driving substrate to form a transferred portion of the plurality of light-emitting units (14) on the driving substrate, the transferred portion being spaced with a third pitch (P3) in a third direction and a fourth pitch (P4) in a fourth direction perpendicular to the third direction (Fig. 6B); wherein the first pitch (P1), the second pitch (P2), the third pitch (P3), and the fourth pitch (P4) are satisfied following relations: P3=mP1, P4=nP2, m and n are positive integers (¶’s 0130-0140, specifically see ¶’s 0136-0139 describing pitch relationships). 
Regarding Claim 3, Hayashi teaches wherein the step of transferring at least the portion of the plurality of light-emitting units is by non-selective transfer (Fig. 6B and 6D, ¶’s 0130-0140). In particular, Hayashi teaches enlarging the pitches but does not specifically describe a selective transfer process. 
Regarding Claim 4-5, Hayashi teaches wherein at least one of m and n is greater than 1 and more specifically wherein m is equal to n (Fig. 6B and 6D, ¶’s 0136-0139).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. Patent Pub. No. 2017/0358503, from hereinafter “Liu”).
Regarding Claim 1, Liu teaches in Fig. 8 a method of manufacturing an electronic device, comprising: providing a carrier substrate (804) with a plurality of light-emitting units (134) disposed thereon, the plurality of light-emitting units being spaced with a first pitch (P1) in a first direction and a second pitch (P2) in a second direction perpendicular to the first direction (Fig. 8B); providing a driving substrate (128, Fig. 8A); and transferring at least a portion of the plurality of light-emitting units (134) to the driving substrate (128) to form a transferred portion of the plurality of light-emitting units on the driving substrate, the transferred portion being spaced with a third pitch (P3) in a third direction and a fourth pitch (P4) in a fourth direction perpendicular to the third direction (Fig. 8C); wherein the first pitch (P1), the second pitch (P2), the third pitch (P3), and the fourth pitch (P4) are satisfied following relations: P3=mP1, P4=nP2, m and n are positive integers (¶’s 0196-0199, also see Fig.’s 9-12 and ¶’s 0200-0230 describing other relevant details). 
Regarding Claim 2, Liu teaches wherein m and n are equal to 1 (Fig. 8, ¶’s 0196-0199). In particular, Liu in Fig. 8 and specification fails to mention any pitch enlargements during the transfer process and therefore it is believed that the pitches of 
Regarding 3, Liu teaches wherein the step of transferring at least the portion of the plurality of light-emitting units is by non-selective transfer (Fig. 8, ¶’s 0196-0199). In particular, Liu does not specifically describe a selective transfer process.

Claim(s) 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwag et al. (U.S. Patent Pub. No. 2021/0288209, from hereinafter “Kwag”).
Regarding Claim 1, Kwag in Fig. 9-14 teaches methods of manufacturing an electronic device, comprising: providing a carrier substrate (20) with a plurality of light-emitting units (21) disposed thereon, the plurality of light-emitting units being spaced with a first pitch (P1) in a first direction and a second pitch (P2) in a second direction perpendicular to the first direction (Fig. 9, 10, 11A, 12A, 13A, 14A); providing a driving substrate (30); and transferring at least a portion of the plurality of light-emitting units to the driving substrate to form a transferred portion of the plurality of light-emitting units on the driving substrate, the transferred portion being spaced with a third pitch (P3) in a third direction and a fourth pitch (P4) in a fourth direction perpendicular to the third direction (Fig. 9, 11B-C, 12B-C, 13B-C, 14B-C); wherein the first pitch (P1), the second pitch (P2), the third pitch (P3), and the fourth pitch (P4) are satisfied following relations: P3=mP1, P4=nP2, m and n are positive integers (¶ 0128-0131 and 0206-0258, also see Fig. 3-8 and specification describing another method that also reads on the claims). 
Regarding Claims 4-5, Kwag teaches wherein at least one of m and n is greater than 1 and more specifically wherein m is equal to n (¶ 0128-0131 and 0223-0229). 
Regarding Claim 7, Kwag teaches wherein the step of transferring at least the portion of the plurality of light-emitting units is by selective transfer (Fig. 9, step S20 describing selection process; ¶’s 0223-0229). 

Claim(s) 1, 3, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shieh et al. (U.S. Patent Pub. No. 2014/0120640, from hereinafter “Shieh”).
Regarding Claim 1, Shieh in Fig. 3 teaches a method of manufacturing an electronic device, comprising: providing a carrier substrate (22) with a plurality of light-emitting units disposed thereon, the plurality of light-emitting units being spaced with a first pitch (P1) in a first direction and a second pitch (P2) in a second direction perpendicular to the first direction; providing a driving substrate (26); and transferring at least a portion of the plurality of light-emitting units to the driving substrate to form a transferred portion of the plurality of light-emitting units on the driving substrate, the transferred portion being spaced with a third pitch (P3) in a third direction and a fourth pitch (P4) in a fourth direction perpendicular to the third direction; wherein the first pitch (P1), the second pitch (P2), the third pitch (P3), and the fourth pitch (P4) are satisfied following relations: P3=mP1, P4=nP2, m and n are positive integers (Fig. 3; ¶’s 0033-0042 and Fig. 5, 7 and 9 with specification describing method of transferring). 
Regarding Claim 3, Shieh teaches wherein the step of transferring at least the portion of the plurality of light-emitting units is by non-selective transfer (Fig. 3, 5, 7 and ¶’s 0033-0034). In particular, Shieh does not specifically describe a selective transfer process.
Regarding Claim 4 and 6, Shieh teaches wherein at least one of m and n is greater than 1 and more specifically wherein m is different with n (Fig. 3). In particular, Fig. 3 clearly shows that the pitch L2 of the light emitting units remains constant from the carrier to the driving substrate but the pitch in the other direction changes from the carrier to the transfer substrate and therefore m cannot equal n in this case. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Gardner et al. (U.S. Patent Pub. No. 2017/0373046) teaches a similar method comprising providing a carrier substrate with a plurality of light-emitting units disposed thereon, the plurality of light-emitting units being spaced with a first pitch (P1) in a first direction and a second pitch (P2) in a second direction perpendicular to the first direction; providing a driving substrate; and transferring at least a portion of the plurality of light-emitting units to the driving substrate to form a transferred portion of the plurality of light-emitting units on the driving substrate, the transferred portion being spaced with a third pitch (P3) in a third direction and a fourth pitch (P4) in a fourth direction perpendicular to the third direction; wherein the first pitch (P1), the second pitch (P2), the third pitch (P3), and the fourth pitch (P4) are satisfied following relations: P3=mP1, 
(ii) Oohata et al. (U.S. Patent Pub. No. 2010/0259164) teaches a similar method comprising a similar method comprising providing a carrier substrate with a plurality of light-emitting units disposed thereon, the plurality of light-emitting units being spaced with a first pitch (P1) in a first direction and a second pitch (P2) in a second direction perpendicular to the first direction; providing a driving substrate; and transferring at least a portion of the plurality of light-emitting units to the driving substrate to form a transferred portion of the plurality of light-emitting units on the driving substrate, the transferred portion being spaced with a third pitch (P3) in a third direction and a fourth pitch (P4) in a fourth direction perpendicular to the third direction; wherein the first pitch (P1), the second pitch (P2), the third pitch (P3), and the fourth pitch (P4) are satisfied following relations: P3=mP1, P4=nP2, m and n are positive integers and wherein m and n are greater than 1 and m is equal to n in one embodiment and m is not equal to n in another embodiment. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 25, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894